ANNEX VI


SELLER INDEMNIFICATION AGREEMENT GUARANTY


          SELLER INDEMNIFICATION AGREEMENT GUARANTY (this "Guaranty"), dated as
of Jun 4, 2003, of COGENTRIX ENERGY, INC., a North Carolina corporation
("Cogentrix") in favor of AIRCRAFT SERVICES CORPORATION, a Nevada corporation
("ASC") and GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE, a Tennessee
corporation ("GECCT," and together with ASC, the "Purchaser Members").

          WHEREAS, Cogentrix of Oklahoma, Inc., a Delaware corporation (the
"Seller") is an indirect wholly-owned subsidiary of Cogentrix;

          WHEREAS, the Seller is the sole member of Green Country Energy, LLC, a
Delaware limited liability company (the "Company");

          WHEREAS, the Purchaser Members are the sole members of Green Country
Holding LLC, a limited liability company organized under the laws of the State
of Delaware (the "Purchaser");

          WHEREAS, the Seller desires to sell, and Purchaser desires to
purchase, all of the membership interests in the Company, in consideration of
the "Cash Purchase Price" (as defined in the Purchase Agreement) and ten percent
(10%) of the issued and outstanding membership interests in the Purchaser
pursuant to the terms of that certain Purchase Agreement dated as of April 11,
2003 by and among Purchaser, Seller, and the Company (as the same may be
amended, supplemented or modified from time to time, the "Purchase Agreement");

          WHEREAS, in connection with the closing of the transactions
contemplated by the Purchase Agreement, the Purchaser Members and Seller intend
to execute that certain Seller Indemnification Agreement of the Company in the
form of Annex V to the Purchase Agreement (the "Seller Indemnification
Agreement");

          WHEREAS, the Purchaser Members have requested Cogentrix, as the
indirect parent of Seller, provide a guaranty to the Purchaser on the terms and
conditions hereinafter provided; and

          WHEREAS, Cogentrix is willing to enter into this Guaranty to induce
the Purchaser to enter into the transactions contemplated by the Purchase
Agreement;

          NOW, THEREFORE, in consideration of the premises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Cogentrix hereby agrees as follows:

          Section 1.     Guaranty by Cogentrix.  (a) From and after the date
hereof, Cogentrix hereby irrevocably and unconditionally guarantees the due and
punctual payment by Seller of all amounts described in clause (y) of the
definition of "Losses" contained in Section 1.2 of the Seller Indemnification
Agreement when the same shall become due and payable according to Sections 3.1.1
and 3.1.2 of the Seller Indemnification Agreement (to the extent such Losses are
not reimbursed by payment directly to the Company pursuant to the Cogentrix
Indemnity Agreement, dated as of the date hereof, by and among Cogentrix, the
Company, and The Bank of New York, as Collateral Agent); provided, however, that
Cogentrix shall not be liable to make any payment until five Business Days (as
used herein, a "Business Day" shall refer to a day other than a Saturday or a
Sunday on which commercial banks are open for business in New York City)
following receipt by Cogentrix of written notice from the Purchaser Members that
a payment of any amount is due and payable thereunder. Cogentrix hereby agrees
that its obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Seller Indemnification Agreement,
any change therein or amendment thereto, the absence of any action to enforce
the same, any waiver or consent by the Purchaser Members with respect to any
provision thereof, the recovery of any judgment against Seller or any action to
enforce the same, or any other circumstances which may otherwise constitute a
legal or equitable discharge or defense of a guarantor; provided, however, that
nothing contained herein shall be construed to be a waiver by Cogentrix of
presentment, demand of payment, protest or notice to Cogentrix with respect to
the Seller Indemnification Agreement and the obligations evidenced thereby or
hereby. Cogentrix covenants that this Guaranty will not be discharged except by
complete performance of those obligations contained in the Seller
Indemnification Agreement and the obligations contained in this Guaranty.

                     (b)     This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any amount owed to
the Purchaser Members hereunder is rescinded or must otherwise be returned by
the Purchaser Members upon the insolvency, bankruptcy or reorganization of
Cogentrix, Seller or otherwise, all as though such payment had not been made.

          Section 2.1.     Termination.  This Guaranty shall terminate and shall
be of no further force and effect upon the termination of the Indemnity
Agreement pursuant to Section 6.3 thereof, and the payment in full of all
amounts that have become due and payable thereunder.

          Section 2.2.     Notices.  All notices to Cogentrix under this
Guaranty and copies of all notices to Seller under the Purchase Agreement shall,
until Cogentrix furnishes written notice to the contrary, be in writing and
mailed, faxed or delivered to Cogentrix at 9405 Arrowpoint Boulevard, Charlotte,
North Carolina 28273-8110, and directed to the attention of the General Counsel
(facsimile no. (704) 529-1006).

          Section 2.3.     Governing Law.  This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

          Section 2.4.     Interpretation.  The headings of the sections and
other subdivisions of this Guaranty are inserted for convenience only and shall
not be deemed to constitute a part hereof.

          Section 2.5.      Attorneys' Cost.  Cogentrix agrees to pay all
reasonable attorneys' fees and disbursements and all other reasonable and actual
costs and expenses which may be incurred by the Purchaser in the enforcement of
this Guaranty.

          Section 2.6.     No Set-off.  By acceptance of this Guaranty, the
Purchaser shall be deemed to have waived any right to set-off, combine,
consolidate or otherwise appropriate and apply (i) any assets of Cogentrix at
any time held by the Purchaser or (ii) any indebtedness or other liabilities at
any time owing by the Purchaser to Cogentrix, as the case may be, against, or on
account of, any obligations or liabilities owed by Cogentrix to the Purchaser
under this Guaranty.



[Remainder of page left intentionally blank. Signature pages follow]






          IN WITNESS WHEREOF, Cogentrix has caused this Guaranty to be signed by
its duly authorized officer, as of the date first written above.


COGENTRIX ENERGY, INC.




By:      /s/  John W. O'Connor                              
          Name:  John W. O'Connor
          Title:    Vice President - Finance
                       Treasurer



ACKNOWLEDGMENT AND AGREEMENT



Aircraft Services Corporation and General Electric Credit Corporation of
Tennessee hereby acknowledge and consent to the provisions of the foregoing
Guaranty.


AIRCRAFT SERVICES CORPORATION




By:     /s/  Sushil K. Verma                                      
          Name:  Sushil K. Verma
          Title:    Vice President


GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE




By:     /s/  Douglas S Sciullo                                     
          Name:  Douglas S Sciullo
          Title:    Vice President

